DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a Notice of Allowance in response to the amendment filed 13 June 22. 
Applicant’s amendment to Claims 2-15 have been received and are acknowledged. Applicant’s submission of a Terminal Disclaimer filed 13 June 22 has been received. 
Examiner withdraws the rejections under Double Patenting and 35 USC 101 in view Applicant’s amendments.
The applicant's claim for benefit as:
a CON of 16/212,086 1 filed 2/06/2018 (US PAT 10679290)
16/212,086 is a CON of 14/495,841 filed 09/24/2014 (US PAT 10185991)
14/495,841 is a CON of 14/152,061 filed 01/10/2014 (US PAT 8924286)
14/152,061 is a CON of 13/855,843 filed 04/03/2013 (US PAT 8660938)
13/855,843 is a CON of 13/628,445 filed 09/27/2012 (US PAT 8433646)
13/628,445 is a CON of 13/412,896 filed 03/06/2012 (US PAT 8326721)
13/412,896 is a CON of 13/230,693 filed 09/12/2011 (US PAT 8234198)
13/230,693 is a CON of 11/691,231 filed 03/26/2007 (US PAT 8036965)

Claims 2-15 are currently pending and have been examined.



Potentially Allowable Subject Matter
Claims 2-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
This application has overcome the prior art based on the allowed parent applications: US PAT 10679290, US PAT 10185991, US PAT 8924286, US PAT 8660938, US PAT 8433646, US PAT 8326721, US PAT 8234198, and US PAT 8036965. A terminal disclaimer was filed and approved on September 9, 2015. While an updated search has been performed, the claims remain in condition for allowance over the prior art.
Claims overcome 35 USC 101, as similar to parent application, because the
claims recite:

Rules that improve computer-related technology by allowing computer
performance of a function not previously performable by a computer; and, 
A combination of specific features and functions that cause a computer to function in a different way and improve technology by solving technical problems related to data loss due to channel reassignment, system failure, and processing burden on receiving computer.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on M-F 9 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691